IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-86,248-01


                 EX PARTE LEONARD DARNELL WILLIAMS, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. W12-63911-I(A) IN THE CRIMINAL DISTRICT COURT NO. 2
                           FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a disabled person and sentenced to thirty-three years’ imprisonment. The Fifth Court of

Appeals affirmed the conviction. Williams v. State, No. 05-15-01212-CR (Tex. App.—Dallas Jun.

20, 2016) (not designated for publication).

        Applicant contends that he was denied his right, through no fault of his own, to pursue a pro

se petition for discretionary review in this Court after his conviction was affirmed by the Fifth Court

of Appeals. The trial court, with the State’s agreement, recommends that relief be granted, and the

habeas record supports the recommendation. See Ex parte Wilson, 956 S.W.2d 25, 26-27 (Tex. Crim.
                                                                                                    -2-

App. 1997); Ex parte Crow, 180 S.W.3d 135, 138-39 (Tex. Crim. App. 2005).

       Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review

of the judgment of the Fifth Court of Appeals in Cause No. 05-15-01212-CR that affirmed his

conviction in Cause No. F-1263911-I from the Criminal District Court No. 2 of Dallas County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 1, 2017
Do not publish